Title: To Thomas Jefferson from Wheeler Martin, 2 March 1804
From: Martin, Wheeler
To: Jefferson, Thomas


               
                  Sir 
                  Providence March 2d 1804
               
               you will please to excuse me for taking the liberty to inform you that the proposed amendment to the Constitution of the US. has passed the Senate of this State Uniamous, and in the House of Representatives yesterday 5 of PM by a majority of twenty four.
               You Sir will believe me to be your real friend and Humble Servant in every Sentiment of Respect
               
                  Wheeler Martin 
               
            